SECOND AMENDED AND RESTATED MASTER LEASE (with Options to Purchase) SINGLE LESSEE MULTIPLE FACILITIES OHI ASSET (PA) TRUST AND GUARDIAN LTC MANAGEMENT, INC. DATED: SEPTEMBER 24, 2008 EFFECTIVE DATE: SEPTEMBER 30, 2008 Facilities:Mulberry Square Elder Care and Rehabilitation Center Curwensville Nursing Home Meadow View Senior Living Center Ivy Woods Manor / Rolling Acres Care Center Lakeview Senior Care and Living Center Beaver Elder Care / Guardian Elder Care at Aliquippa Scenery Hill Manor / North American Medical Centers Milford Valley Convalescent Home Bradyview Manor Jefferson Hills Manor Scottdale Manor Rehabilitation Center Minerva Convalescent Center Carleton Senior Care and Rehabilitation Center Highlands Care Center Guardian Elder Care at Nanticoke Peterson Rehabilitation Hospital and Geriatric Center Darway Elder Care Rehabilitation Center Highland View Healthcare Rolling Hills Manor Forest Park Health Center Brookline Village TABLE OF CONTENTS Page ARTICLE I - LEASE 1 1.1 LEASE. 1 1.2 TERM 2 1.3 OPTION TO RENEW 2 ARTICLE II - DEFINITIONS 3 2.1 DEFINITIONS 3 ARTICLE III - RENT 23 3.1 BASE RENT; MONTHLY INSTALLMENTS 23 3.2 ADDITIONAL CHARGES 23 3.3 LATE CHARGE; INTEREST 23 3.4 NET LEASE. 24 3.5 PAYMENTS IN THE EVENT OF A RENT ADJUSTMENT 24 ARTICLE IV - IMPOSITIONS 24 4.1 PAYMENT OF IMPOSITIONS 24 4.2 ADJUSTMENT OF IMPOSITIONS 25 4.3 UTILITY CHARGES 25 4.4 INSURANCE PREMIUMS 25 ARTICLE V – NO TERMINATION 25 5.1 NO TERMINATION, ABATEMENT, ETC 25 ARTICLE VI – LEASED PROPERTIES 26 6.1 OWNERSHIP OF THE LEASED PROPERTIES 26 6.2 LESSOR’S PERSONAL PROPERTY 26 6.3 LESSEE’S PERSONAL PROPERTY 26 6.4 GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY AND ACCOUNTS 27 ARTICLE VII – CONDITION OF LEASED PROPERTIES 27 7.1 CONDITION OF THE LEASED PROPERTIES 27 7.2 USE OF THE LEASED PROPERTIES 27 7.3 CERTAIN ENVIRONMENTAL MATTERS 27 ARTICLE VIII - COVENANTS 32 8.1 COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS 32 8.2 LICENSES 32 8.3 CERTAIN COVENANTS 32 8.4 MINIMUM QUALIFIED CAPITAL EXPENDITURES 35 8.5 MANAGEMENT AGREEMENTS 35 8.6 NO OTHER BUSINESS; NO INVESTMENTS 35 8.7 TAX RETURNS 35 8.8 BANK ACCOUNTS 35 ARTICLE IX – MAINTENANCE AND REPAIR 36 9.1 MAINTENANCE AND REPAIR 36 9.2 ENCROACHMENTS, RESTRICTIONS, ETC 37 ARTICLE X – ALTERATIONS AND ADDITIONS 38 10.1 CONSTRUCTION OF ALTERATIONS AND ADDITIONS TO THE LEASED PROPERTIES 38 ARTICLE XI - LIENS 39 11.1 LIENS 39 ARTICLE XII – PERMITTED CONTESTS AND DEPOSITS 39 12.1 PERMITTED CONTESTS 39 12.2 LESSOR’S REQUIREMENT FOR DEPOSITS 40 ARTICLE XIII - INSURANCE 40 13.1 GENERAL INSURANCE REQUIREMENTS 40 13.2 RISKS TO BE INSURED 41 13.3 PAYMENT OF PREMIUMS; COPIES OF POLICIES; CERTIFICATES 42 13.4 UMBRELLA POLICIES 42 13.5 ADDITIONAL INSURANCE 42 13.6 NO LIABILITY; WAIVER OF SUBROGATION 42 13.7 INCREASE IN LIMITS 43 13.8 BLANKET POLICY 43 13.9 NO SEPARATE INSURANCE 43 13.10 MINE SUBSIDENCE INSURANCE 43 ARTICLE XIV - CASUALTY 44 14.1 INSURANCE PROCEEDS 44 14.2 RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION 44 14.3 RESTORATION OF LESSEE’S PROPERTY 44 14.4 NO ABATEMENT OF RENT 44 14.5 WAIVER 44 14.6 DISBURSEMENT OF INSURANCE PROCEEDS EQUAL TO OR GREATER THAN THE APPROVAL THRESHOLD 44 14.7 NET PROCEEDS PAID TO FACILITY MORTGAGEE 46 ARTICLE XV - TAKINGS 46 15.1 TOTAL TAKING OR OTHER TAKING WITH LEASED PROPERTY RENDERED UNSUITABLE FOR ITS PRIMARY INTENDED USE 46 15.2 ALLOCATION OF AWARD 47 15.3 PARTIAL TAKING 47 15.4 TEMPORARY TAKING 47 15.5 AWARDS PAID TO FACILITY MORTGAGEE 48 ARTICLE XVI – RIGHTS UPON AN EVENT OF DEFAULT 49 16.1 LESSOR’S RIGHTS UPON AN EVENT OF DEFAULT 49 16.2 CERTAIN REMEDIES 49 16.3 DAMAGES 49 16.4 WAIVER 50 16.5 APPLICATION OF FUNDS 50 16.6 BANKRUPTCY 50 ARTICLE XVII – CURE BY LESSOR 51 17.1 LESSOR’S RIGHT TO CURE LESSEE’S DEFAULT 51 ARTICLE XVIII – HOLDING OVER 51 18.1 HOLDING OVER 51 18.2 INDEMNITY 52 ARTICLE XIX - SUBORDINATION 52 19.1 SUBORDINATION 52 19.2 ATTORNMENT 52 19.3 LESSEE’S CERTIFICATE 53 19.4 NOTICE AND CURE 53 ARTICLE XX – RISK OF LOSS 53 20.1 RISK OF LOSS 53 ARTICLE XXI - INDEMNIFICATION 53 21.1 INDEMNIFICATION 53 21.2 SURVIVAL OF INDEMNIFICATION 54 ARTICLE XXII – PROHIBITION AGAINST TRANSFERS 54 22.1 GENERAL PROHIBITION AGAINST TRANSFERS 54 22.2 SUBORDINATION AND ATTORNMENT 55 22.3 SUBLEASE LIMITATION 56 ARTICLE XXIII – REPORTING REQUIREMENTS 56 23.1 FINANCIAL STATEMENTS AND OTHER REPORTS AND MATERIALS REQUIRED BY LESSOR 56 23.2 PUBLIC OFFERING INFORMATION 58 ARTICLE XXIV – QUIET ENJOYMENT 58 24.1 QUIET ENJOYMENT 58 ARTICLE XXV - NOTICES 59 25.1 NOTICES 59 ARTICLE XXVI - APPRAISAL 60 26.1 APPRAISERS 60 ARTICLE XXVII – TRANSFER OF FACILITIES 61 27.1 FACILITY TRADE NAMES 61 27.2 TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES 61 27.3 INTANGIBLES AND PERSONAL PROPERTY 61 ARTICLE XXVIII - ARBITRATION 62 28.1 ARBITRATION 62 ARTICLE XXIX – OPTION TO PURCHASE ALL FACILITIES 62 29.1 OPTION TO PURCHASE ALL FACILITIES 62 29.2 OPTION PROPERTY 62 29.3 EXERCISE OF OPTION 63 29.4 OPTION PRICE 63 29.5 CLOSING 63 29.7 LESSEE ACKNOWLEDGMENT 64 29.8 DEFAULT; REMEDIES 66 29.9 ASSIGNMENTS 66 ARTICLE XXX – TERMINATION OF OPTION TO PURCHASE PETERSON FACILITY 66 30.1 TERMINATION OF OPTION TO PURCHASE PETERSON FACILITY 66 ARTICLE XXXI – SECURITY DEPOSIT 66 31.1 SECURITY DEPOSIT 66 31.2 APPLICATION OF SECURITY DEPOSIT 67 31.3 TRANSFER OF SECURITY DEPOSIT 67 ARTICLE XXXII - MISCELLANEOUS 67 32.1 SURVIVAL, CHOICE OF LAW 67 32.2 MUTUAL WAIVER OF RIGHT TO JURY TRIAL 68 32.3 MEMORANDUM OR SHORT FORM OF LEASE 68 32.4 LIMITATION ON RECOVERY 68 32.5 COMMISSIONS 69 32.6 WAIVERS 69 32.7 CONSENTS 69 32.8 LESSEE TO PAY REASONABLE EXPENSES 69 32.9 COUNTERPARTS 69 32.10 OPTIONS PERSONAL 69 32.11 LESSOR’S RIGHT TO INSPECT 70 32.12 NO WAIVER 70 32.13 REMEDIES CUMULATIVE 70 32.14 ACCEPTANCE OF SURRENDER 70 32.15 NO MERGER OF TITLE 70 32.16 NO PARTNERSHIP 70 32.17 CONVEYANCE BY LESSOR 70 32.18 RIGHTS CUMULATIVE 70 32.19 ENTIRE AGREEMENT 70 32.20 AMENDMENTS IN WRITING 71 32.21 SEVERABILITY 71 32.22 TIME OF THE ESSENCE 71 SECOND AMENDED AND RESTATED MASTER LEASE Multiple Facilities THIS SECOND AMENDED AND RESTATED MASTER LEASE (“Lease”) is executed and delivered as of this 24th day of September, 2008 to be effective as of September 30, 2008, and is entered into by OHI ASSET (PA) TRUST, a Maryland business trust (“Lessor”), the address of which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and GUARDIAN LTC MANAGEMENT, INC., a Pennsylvania corporation (“Lessee”), the address of which is Rte. 219, Brockway-DuBois Road, P.O. Box 219, Brockway, PA RECITALS The circumstances underlying the execution and delivery of this Lease are as follows: A.Capitalized terms used and not otherwise defined in this Lease have the respective meanings given them in Article II below. B.Pursuant to that certain Amended and Restated Master Lease dated as of August 24, 2006, and effective as of September 1, 2006 between Lessor and Lessee, Lessee is leasing from Lessor seventeen licensed nursing facilities located in Pennsylvania, Ohio and West Virginia (the “Existing Lease”). C.Lessor has acquired the Leased Properties, including the acquisition of the 2008 Facilities concurrently with the execution of this Lease, from Lessee and the Sublessees pursuant to the Purchase Agreements and other Purchase Documents. D.Lessor has agreed to lease the Leased Properties to Lessee, and Lessee has agreed to lease the Leased Properties from Lessor, on the terms and conditions set forth in this Lease. E.In addition, Lessee has requested that Lessor consent to the Approved Reorganization, and Lessor desires to so consent on the terms and conditions of this Agreement. F.Lessor and Lessee desire to amend and restate the Existing Lease as set forth in this Lease. NOW, THEREFORE, Lessor and Lessee agree to amend and restate the Existing Lease in its entirety as follows: ARTICLE
